Citation Nr: 0819089	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2006 the veteran cancelled his Board hearing before a 
Veteran's Law Judge in a timely manner and indicated no 
desire to re-schedule it for a future date.  


FINDING OF FACT

Hepatitis C was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence that 
Hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005 and post-adjudication notice by 
letter dated in March 2006.  The notifications substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the etiology 
of the claimed Hepatitis C disability.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no competent 
evidence, including a continuity of symptomatology, 
indicating an association between an in-service disease or 
injury and the disability or the in-service incurrence of the 
disability.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-
83  (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for Hepatitis C.  He 
claims that he contracted the disease as the result of a June 
1982 hemorroidectomy surgical procedure at Darnell Army 
Hospital.  Specifically, the veteran claims that blood 
products were used during his procedure and therefore he was 
infected with Hepatitis C.  He notes further that prior to 
1992 to the medical community did not implement safety 
procedures for the testing of blood and blood related 
products.  At a July 2006 Decision Review Officer Hearing the 
veteran testified that he was first diagnosed with Hepatitis 
C in January 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present Hepatitis C disability.  VA 
psychiatric records dated in March 2003 note that the veteran 
had been recently told that he is positive for Hepatitis C 
and that he could not understand how he contracted it.  
Likewise in May 2003, VA psychiatric records reflect that the 
veteran had been recently diagnosed with Hepatitis C, and 
that he denied a history of intravenous drug use, 
transfusion, and that he had been faithful to his wife.  VA 
medical records dated in May 2005 note a diagnosis of 
Hepatitis C.  

The service medical records (SMRs) are negative for the 
diagnosis of, or treatment for, Hepatitis C or any symptoms 
of it.  SMRs reflect that in June 1982 the veteran had a 
hemorrhoidectomy operation.  During the operation hemorrhoids 
were ligated and excised utilizing a chromic locking suture 
and curved Metzenbaum scissors.  It was noted that the 
veteran tolerated the procedure well and that he had three 
bed days and three sick days at the operation facility.

A July 2005 VA letter to the veteran notes that risk factors 
for Hepatitis C include organ transplantation or transfusion 
of blood or blood products before 1992, hemodialysis, 
accidental exposure to blood by health care workers, 
intravenous drug use, high risk sexual activity, and other 
direct percutaneous exposure to blood such as tattooing, body 
piercing, etcetera.  The veteran's hemorrhoidectomy in June 
1982, does not appear to have involved a blood transfusion or 
accidental exposure to blood, and there is no evidence 
indicating that the veteran experienced any of the above risk 
factors for Hepatitis C during service.

Likewise, there is no competent medical evidence of record 
relating the current diagnosis of Hepatitis C to his service.

The favorable evidence consists of the veteran's contention 
that his current Hepatitis C disability is related to his 
hemorrhoidectomy in service.

The unfavorable evidence consists of the fact that the first 
contemporaneous evidence of Hepatitis C of record is in 2002.  
This is approximately 20 years after the veteran had his 
hemorrhoidectomy.  The passage of 20 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current Hepatitis C 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
which shows that the veteran's Hepatitis C did not develop 
for many years after service and that during service the 
veteran did not experience the risk factors for Hepatitis C 
as noted in the RO's July 2005 letter to the veteran.  Nor is 
there any competent medical evidence of record relating the 
veteran's current Hepatitis C to any event, injury, or 
disease in service.  

The preponderance of the evidence is against the service 
connection claim for Hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for Hepatitis C is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


